DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 16 and 18 – 20 in the reply filed on October 12, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 1 – 16 and 18 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms "elastic" and “rigid” in claims 1, 5 – 9, 16, 18 and 20 are relative terms which renders the claim indefinite.  The terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The terms provide doubt as to the meaning of the technical feature to which it refers, thereby rendering the claims unclear and indefinite.

The phrase “a transparent resin film having a graphic image printed on a surface of the transparent resin film” in claim 2 is unclear, which renders the claim vague and indefinite.  It is unclear from the claim language of the transparent resin film is the same as the rigid resin film, or if the film is in addition to the rigid resin film.

The phrases “compressive elastic modulus”, “yield modulus”, “volume average particle diameter”, “60 degree gloss”, and “tensile strength” in claims 1, 4 – 7, 9 and 11 are unclear, which render the claims vague and indefinite.  The terms have been defined in a way that makes it impossible for a person skill in the art to determine them unambiguously. It appears that essential parameters, method and means of measurement, which would affect the value, have not been provided.

Claim 16 recites the limitation "the other face of the rigid resin film" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is silent with regard to the rigid resin film having faces.

Claim 18 recites the limitation "the other face of the rigid resin film" in claim 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 is silent with regard to the rigid resin film having faces.

Claims 3, 10, 12 – 15 and 19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on the above rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8 – 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Abe (WO 94/22971).

Abe discloses an adhesive sheet (Abstract) comprising: a rigid resin film having a thickness of 80 micrometers to 500 micrometers (Page 8, lines 1 – 4), and a first pressure sensitive adhesive layer being disposed on or above a surface of the rigid resin film (Page 8, line 36 to Page 10, line 8), wherein the first pressure sensitive adhesive layer comprises elastic resin microspheres having a volume average particle diameter of 110 micrometers or greater and a tacky binder (Page 5, line 26 to Page 6, line 9; Page 10, line 9 to Page 12, line 20), and the first pressure sensitive adhesive layer has an uneven surface due to the presence of the microspheres (Page 11, lines 6 – 14; Page 13, lines 8 – 15; wherein the microspheres make an uneven surface) as in claim 1. With respect to claim 3, the microspheres are tacky (Page 5, line 26 to Page 6, line 9; Page 10, line 9 to Page 12, line 20).  Regarding claim 4, the microspheres have a compressive elastic modulus at 20°C of 1 kPa to 100 kPa (Abstract).  For claim 8, the rigid resin film is a polyester film (Page 7, lines 25 – 28).  In claim 9, the thickness of the rigid resin film is 0.2 times the volume average particle diameter of the microspheres or greater (Page 8, lines 1 – 4; Page 11, lines 6 – 14).  With regard to claim 10, the first pressure sensitive adhesive layer has an island structure comprising a cluster of the microspheres (Page 11, line 28 to Page 12, line 11).   With respect to claim 13, the tacky binder is an acrylic pressure sensitive adhesive (Page 8, line 21 to Page 10, line 8). Regarding claim 14, the mass ratio of the tacky binder to the microspheres in the first pressure sensitive adhesive layer is from 40:60 to 90:10 (Page 12, line 31 to Page 13, line 7).  

Claim 1, 3, 4, 8 – 10 and 14 are rejected under 35 U.S.C. 102102(a)(1) and/or (a)(2) as being anticipated by Abe (WO 97/20008).

Abe discloses an adhesive sheet (Figures; Abstract) comprising: a rigid resin film having a thickness of 80 micrometers to 500 micrometers (Page 9, lines 10 – 12), and a first pressure sensitive adhesive layer being disposed on or above a surface of the rigid resin film (Figure 1, #3; Page 8, line 25 to Page 9, line 5), wherein the first pressure sensitive adhesive layer comprises elastic resin microspheres having a volume average particle diameter of 110 micrometers or greater and a tacky binder (Page 5, line 1 – 8), and the first pressure sensitive adhesive layer has an uneven surface due to the presence of the microspheres (Page 11, line 23 to Page 12, line 5) as in claim 1. With respect to claim 3, the microspheres are tacky (Page 5, line 1 – 8).  Regarding claim 4, the microspheres have a compressive elastic modulus at 20°C of 1 kPa to 100 kPa (Page 7, lines 10 – 13).  For claim 8, the rigid resin film is a polyester film (Page 9, lines 7 – 13).  In claim 9, the thickness of the rigid resin film is 0.2 times the volume average particle diameter of the microspheres or greater (Page 9, lines 10 – 12; Page 6, lines 24 – 29).  With regard to claim 10, the first pressure sensitive adhesive layer has an island structure comprising a cluster of the microspheres (Page 5, lines 9 – 15).   Regarding claim 14, the mass ratio of the tacky binder to the microspheres in the first pressure sensitive adhesive layer is from 40:60 to 90:10 (Page 8, line 25 to Page 9, line 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 – 7, 11, 15, 16, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 94/22971) in view of Yokoyama et al. (USPGPub 2008/0311369 A1).

Abe discloses an adhesive sheet (Abstract) comprising: a rigid resin film having a thickness of 80 micrometers to 500 micrometers (Page 8, lines 1 – 4), and a first pressure sensitive adhesive layer being disposed on or above a surface of the rigid resin film (Page 8, line 36 to Page 10, line 8), wherein the first pressure sensitive adhesive layer comprises elastic resin microspheres having a volume average particle diameter of 110 micrometers or greater and a tacky binder (Page 5, line 26 to Page 6, line 9; Page 10, line 9 to Page 12, line 20), and the first pressure sensitive adhesive layer has an uneven surface due to the presence of the microspheres (Page 11, lines 6 – 14; Page 13, lines 8 – 15; wherein the microspheres make an uneven surface.).  A graphic image may be printed on the resin film (Page 7, lines 29 – 34).  However, Abe fails to disclose a transparent resin film having a graphic image printed on a surface of the transparent resin film, the rigid resin film has a yield modulus of 10 MPa to 300 MPa, a product of the yield modulus and the thickness of the rigid resin film is 0.9 x 104 N/m to 5x104 N/m, the rigid resin film has a tensile strength at 2% strain of 40 N/25 mm or greater, the first pressure sensitive adhesive layer has a 60 degree gloss of 50 or less on the uneven surface, the difference between the maximum thickness and the minimum thickness of the first pressure sensitive adhesive layer is 50 micrometers or greater, a second pressure sensitive adhesive layer on the other face of the rigid resin film, the second pressure sensitive adhesive layer contains a white pigment, the transparent resin film is the rigid resin film, a metal layer, and the metal layer is arranged on the other face of the rigid resin film or above the other face of the rigid resin film.  


Yokoyama et al. teach an adhesive sheet (Figures; Abstract) with a transparent resin film (Paragraph 0085), a second pressure sensitive adhesive layer on the other face of the rigid resin film (Paragraph 0104 and 0107), the second pressure sensitive adhesive layer contains a white pigment (Paragraph 0099), and the transparent resin film is the rigid resin film (Paragraph 0085), a metal layer (Paragraph 0083), and the metal layer is arranged on the other face of the rigid resin film or above the other face of the rigid resin film (Paragraph 0083, wherein the base material may be multilayered) for the purpose of  forming an adhesive sheet that is useful as a decoration (Paragraph 0029).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a colored second adhesive on a transparent resin film in Abe in order to form an adhesive sheet that is useful as a decoration as taught by Yokoyama et al.

With regard to the limitations of “the rigid resin film has a yield modulus of 10 MPa to 300 MPa, a product of the yield modulus and the thickness of the rigid resin film is 0.9 x 104 N/m to 5x104 N/m, the rigid resin film has a tensile strength at 2% strain of 40 N/25 mm or greater, and the first pressure sensitive adhesive layer has a 60 degree gloss of 50 or less on the uneven surface”, Abe teaches an adhesive sheet using the same materials and thickness of materials as the claimed invention.  Since the composition of the reference is the same as those claimed herein it follows that the Adhesive sheet of Abe would inherently possess the properties recited in claims. See MPEP 2112.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 94/22971) in view of Husemann et al. (USPGPub 2008/0202662 A1).

Abe discloses an adhesive sheet (Abstract) comprising: a rigid resin film having a thickness of 80 micrometers to 500 micrometers (Page 8, lines 1 – 4), and a first pressure sensitive adhesive layer being disposed on or above a surface of the rigid resin film (Page 8, line 36 to Page 10, line 8), wherein the first pressure sensitive adhesive layer comprises elastic resin microspheres having a volume average particle diameter of 110 micrometers or greater and a tacky binder (Page 5, line 26 to Page 6, line 9; Page 10, line 9 to Page 12, line 20), and the first pressure sensitive adhesive layer has an uneven surface due to the presence of the microspheres (Page 11, lines 6 – 14; Page 13, lines 8 – 15; wherein the microspheres make an uneven surface.).  However, Abe fails to disclose the difference between the maximum thickness and the minimum thickness of the first pressure sensitive adhesive layer is 50 micrometers or greater.

Husemann et al. teach an adhesive sheet (Figures; Abstract) where the difference between the maximum thickness and the minimum thickness of the first pressure sensitive adhesive layer is 50 micrometers or greater (Paragraph 0037) for the purpose of controlling the thickness of the overall adhesive sheet (Paragraph 0037).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the difference between the maximum thickness and the minimum thickness of the first pressure sensitive adhesive layer is 50 micrometers or greater in Abe in order to control the thickness of the overall adhesive sheet as taught by Husemann et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
November 23, 2021